980 F.2d 735
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Troynell THOMAS, Appellant,v.Pedro CAYABYAB, Individually and in his official capacity asdoctor at Potosi Correctional Center, Appellee.
No. 92-2738.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 30, 1992.Filed:  December 11, 1992.

Before HANSEN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Troynell Thomas, a Missouri inmate, appeals from the district court's1 order dismissing his 42 U.S.C. § 1983 action for failure to state a claim.  We affirm.


2
Thomas alleged he was denied pain medication for seven days after he hurt his back while working in the dining room at the Potosi Correctional Center.  By his own admission he was seen two days after the incident by a nurse in the medical center who put him on "medical lay-in" status and arranged for an appointment with Dr. Cayabyab several days later.


3
We review de novo a dismissal for failure to state a claim.   Dicken v. Ashcroft, 972 F.2d 231, 232 (8th Cir. 1992).  Having carefully reviewed Thomas's complaint in this case, we conclude Thomas has stated nothing more than his disagreement with the medical treatment he received.  He has not stated a claim for a constitutional violation.   See Martin v. Sargent, 780 F.2d 1334, 1339 (8th Cir. 1985)(prisoner's mere disagreement with course of medical treatment does not establish constitutional violation).


4
Accordingly, we affirm.



1
 The Honorable Clyde S. Cahill, Senior United States District Judge for the Eastern District of Missouri